DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Kent Mattheis on 3/26/2021.

The listing of claims has been changed to the following:
1. (Currently Amended) A method for performing a back-up delivery by a delivery vehicle, the method comprising:
transmitting, by one or more processors, to navigational components of a delivery vehicle, navigation data to a first location on a delivery route for a first delivery, wherein the delivery route is determined from the navigation data that is received by a communications component of the delivery vehicle and processed by a GPS component of the delivery vehicle, which has access to navigational mapping data; 
transmitting, by one or more processors, respective location data for a pre-determined set of potential buyers of an item included in the first delivery to the navigational components of the delivery vehicle and data indicating whether one or more of the pre-determined set of potential buyers has an existing commitment to purchase the item at an agreed-to price;

responsive to determining in real-time that a backup delivery is available, comparing, by one or more processors, the location of the one or more of the pre-determined set of potential buyers, respectively, to a current location of the delivery vehicle, as determined by the GPS component of the delivery vehicle; 
determining in real-time, by one or more processors, a consumption of resources of the delivery vehicle to deliver, respectively, the item included in the first delivery to each of the one or more of the pre-determined set of potential buyers that has an existing commitment to purchase the item at an agreed-to price;
determining in real-time, by one or more processors, the consumption of resources of the delivery vehicle to return the item included in the first delivery to a designated return location;
determining, by one or more processors, whether the consumption of resources of the delivery vehicle to perform the backup delivery to a buyer of the one or more of the pre-determined set of potential buyers that has the existing commitment to purchase the item at the agreed-to  price, is favorable as compared to the consumption of resources to return the item to the designated return location; 
in response to determining that performing the backup delivery to the buyer of the one or more of the pre-determined set of potential buyers that has the existing commitment to purchase the item at the agreed-to price is favorable, determining, by one or more processors, whether performing the backup delivery to a particular buyer of the one or more of the pre-determined set of potential buyers that has the existing commitment to purchase the item at the agreed-to price is more favorable as compared to others of the one or more of the pre-determined set of potential buyers; and 
in response to determining that performing the backup delivery to the particular buyer at the agreed-to price is more favorable, delivering, by the one or more 


2. (Original) The method of claim 1, further comprising: 
in response to determining the consumption of resources for performing the backup delivery is unfavorable for each of the pre-determined set of potential buyers as compared to returning the one or more items of the first delivery to the designated return location, one or more processors notifying the delivery vehicle to return the one or more items of the first delivery to the designated return location.  

3. (Previously Presented) The method of claim 1, wherein the delivery vehicle is a remotely controlled vehicle.

4. (Canceled) 

5. (Currently Amended) The method of claim 1, further comprising: 
in response to determining [[the]] a second location is within a pre-defined proximity of the return route, confirming, by one or more processors, the particular potential buyer at the second location agrees to receive the one or more items of the first delivery, wherein confirming includes an agreed-to commitment. 

6. (Previously Presented) The method of claim 1, wherein determining whether the backup delivery can be made to a potential buyer of the pre-determined set of potential buyers, and the potential buyer located within a pre-defined proximity of the delivery route to which the first delivery can alternatively be delivered, includes a real-time auction of the one or more items to a potential buyer of the pre-determined set of 
7. (Canceled) 

8. (Original) The method of claim 7, further comprising: 
wherein the estimated costs of the consumption of resources to return the one or more items to be delivered to the designated return location includes a determination while in progress of making a first delivery, of whether to perform the backup delivery, and includes consideration of additional factors associated with the return of the one or more items to the storage location; and 
wherein the additional factors include one or a combination of: expiration of the one or more items, level of consumer demand of the one or more items, supply availability of the one or more items, and estimated storage space and storage duration required for a return of the one or more items.

9. (Currently Amended) The method of claim 1, wherein determining whether the backup delivery is available within a pre-defined proximity of the delivery route, by accessing a location of  one or more of a pre-determined set of potential buyers of the one or more items, further comprises:
transmitting, by one or more processors, notification to potential buyers of the pre-determined set of potential buyers for the one or more items, within the pre-defined proximity of the delivery route, regarding the availability of the one or more items of the first delivery as the backup delivery at a designated price; and
determining, by one or more processors, whether a particular potential buyer at a second location agrees to purchase the one or more items of the first delivery at the designated price. 

10. (Currently Amended) The method of claim 9, wherein at least one of the potential buyers of the pre-determined set of potential buyers of the one or more items, located the potential buyers. 

Currently Amended) A computer program product comprising: 
one or more computer readable storage medium , and program instructions stored on the one or more computer readable storage devices, the program instructions comprising:
program instructions to transmit to navigational components of a delivery vehicle, navigation data to a first location on a delivery route for a first delivery, wherein the delivery route is determined from the navigation data that is received by a communications component of the delivery vehicle and processed by a GPS component of the delivery vehicle, which has access to navigational mapping data;
program instructions to transmit respective location data for a pre-determined set of potential buyers of an item included in the first delivery to the navigational components of the delivery vehicle and data indicating whether one or more of the pre-determined set of potential buyers has an existing commitment to purchase the item at an agreed-to price;
program instructions to receive a notification that the first delivery to the first location is canceled subsequent to the delivery vehicle departing for the first delivery;
program instructions to determine in real-time whether a backup delivery is available, by comparing the location data of the one or more of the pre-determined set of potential buyers, respectively, to a current location of the delivery vehicle, as determined by the GPS component of the delivery vehicle; 
program instructions to determine in real-time, a consumption of resources of the delivery vehicle to deliver, respectively, the item included in the first delivery to each of the one or more of the pre-determined set of potential buyers that has an existing commitment to purchase the item at an agreed-to price;
program instructions to determine in real-time, the consumption of resources of the delivery vehicle to return the item included in the first delivery to a designated return location;
program instructions to determine whether the consumption of resources of the delivery vehicle to perform the backup delivery to a buyer of the one or more of the pre- price, is favorable as compared to the consumption of resources to return the item of the first delivery to the designated return location; 
in response to determining the consumption of resources of the delivery vehicle to perform the backup delivery to the buyer of the one or more of the pre-determined set of potential buyers is favorable, program instructions to determine whether performing the backup delivery to a particular buyer of the one or more of the pre-determined set of potential buyers that has the existing commitment to purchase the item at the agreed-to price is more favorable as compared to others of the one or more of the pre-determined set of potential buyers; and 
in response to determining the consumption of resources of the delivery vehicle to perform the backup delivery to the particular buyer that has the existing commitment to urchase the item at the agreed-to price is more favorable, program instructions to deliver the item included in the first delivery to the particular buyer, by sending the location data for the particular buyer to the navigational components of the delivery vehicle.

12. (Previously Presented) The computer program product of claim 11, wherein the delivery vehicle is a remotely controlled vehicle, and the remotely controlled vehicle includes flight capability.

13. (Canceled)

14. (Original) The computer program product of claim [[13]] 11, further comprises:
wherein program instructions for the estimated costs of the consumption of resources to return the one or more items to be delivered to the designated return location includes a determination while in progress of making a first delivery, of whether to perform the backup delivery, and includes consideration of additional factors associated with the return of the one or more items to the storage location; and 


15. (Currently Amended) The computer program product of claim 11, wherein determining whether the backup delivery is available within a pre-defined proximity of the delivery route, by accessing a location of  one or more of a pre-determined set of potential buyers of the one or more items, further comprises:
program instructions to transmit a notification to potential buyers of the pre-determined set of potential buyers for the one or more items, within the pre-defined proximity of the delivery route, regarding the availability of the one or more items of the first delivery as a backup delivery at a designated price; and
program instructions to determine whether a particular potential buyer at a second location agrees to purchase the one or more items of the first delivery at the designated price. 

16. (Currently Amended) The computer program product of claim 15, wherein at least one of the potential buyers of the pre-determined set of potential buyers of the one or more items, located within the pre-defined proximity of the delivery route, are determined by analysis of available social media sources containing information generated by potential buyers.

Currently Amended) A computer system comprising: 
one or more computer processors, one or more computer readable storage devices, program instructions stored on the computer readable storage devices for execution by at least one of the one or more processors, the program instructions comprising:
program instructions to transmit to navigational components of a delivery vehicle, navigation data to a first location on a delivery route for a first delivery, wherein the delivery route is determined from the navigation data that is received by a communications component of the delivery vehicle and processed by a GPS component of the delivery vehicle, which has access to navigational mapping data;
program instructions to transmit respective location data for a pre-determined set of potential buyers of an item included in the first delivery to the navigational components of the delivery vehicle and data indicating whether one or more of the pre-determined set of potential buyers has an existing commitment to purchase the item at an agreed-to price;   
program instructions to receive a notification that the first delivery to the first location is canceled subsequent to the delivery vehicle departing for the first delivery;
responsive to determining whether a backup delivery is available, program instructions to compare the location data of the one or more of the pre-determined set of potential buyers, repectively, to a current location of the delivery vehicle, as determined by the GPS component of the delivery vehicle; 
program instructions to determine in real-time, a consumption of resources of the delivery vehicle to deliver, respectively, the the item included in the first delivery to each of the one or more of the pre-determined set of potential buyers that has an existing commitment to purchase the item at an agreed-to price;

program instructions to determine whether the consumption of resources of the delivery vehicle to perform the backup delivery to a buyer of the one or more of the pre-determined set of potential buyers that has the existing commitment to purchase the item at the agreed-to  price, is favorable as compared to the consumption of resources to return the item included in the first delivery to the designated return location;
in response to determining that performing the backup delivery to the buyer of the one or more of the pre-determined set of potential buyers is favorable, program instructions to determine whether performing the backup delivery to a particular buyer of the one or more of the pre-determined set of potential buyers that has the existing commitment to purchase the item at the agreed-to price is more favorable as compared to others of the one or more of the pre-determined set of potential buyers; and 
in response to determining that performing the backup delivery to the particular buyer at the agreed-to price is favorable, program instructions deliver the item included in the first delivery to the particular buyer that has the existing commitment to purchase the item at the agreed-to price, by sending the location data for the particular buyer to the navigational components of the delivery vehicle.
		
18. (Currently Amended) The computer system of claim 17, wherein determining whether the backup delivery is available within a pre-defined proximity of the delivery route, by accessing a location of   one or more of a pre-determined set of potential buyers of the one or more items, further comprises:
program instructions to transmit a notification to potential buyers of the pre-determined set of potential buyers for the one or more items, within the pre-defined 
program instructions to determine whether a particular potential buyer at a second location agrees to purchase the one or more items of the first delivery at the designated price. 

19. (Previously Presented) The computer system of claim 17, wherein determining whether the backup delivery can be made to a potential buyer of the pre-determined set of potential buyers, and the potential buyer located within a pre-defined proximity of the delivery route to which the first delivery can alternatively be delivered, includes a real-time auction of the one or more items to a potential buyer of the pre-determined set of potential buyers. 
20. (Canceled)

21. (Currently Amended) The method of claim 1, further comprising: 
determining, by one or more processors, whether an expiration condition exists that affects a value associated with the item included in the first delivery; and
in response to determining the item included in the first delivery has an expiration condition, notifying, by the one or more processors, one or more of the pre-determined set of potential buyers that has an interest in the item without an existing commitment to purchase the item at the agreed-to price that the item included in the first delivery is up for auction, and delivering the item to the location data of a highest bidder among the notified potential buyers of the pre-determined set of potential buyers.


Reasons for Allowance
As per claims 1-3 and 5-21, the claims, as amended, are directed to patent eligible subject matter under 35 U.S.C. 101. Independent claims 1, 11 and 17, while reciting the abstract idea of performing a back-up delivery using a delivery vehicle (which can be characterized as certain methods of organizing human activity in the form of management of business relations and managing interactions between people), are not directed to the abstract idea because the claims integrate the abstract idea into a practical application such that the claim is more than a drafting effort to monopolize the abstract idea. The claims recite a transmitting to navigational components of a delivery vehicle navigation data for locations on a delivery route for deliveries and also transmitting location data for set of potential buyers along the delivery route. Further system receives notifications that a first delivery is cancelled, then determines in real-time that a backup delivery is available and comparing location of the potential buyer to a current location of delivery vehicle, further determines in real-time consumption of resources of delivery vehicle to deliver the item in the first delivery to set of potential buyers that has committed to purchase at an agreed price. Along with determining in real-time the consumption of resources of delivery vehicle to return the item to a designated return location, then perform a comparison to determine a favorable outcome between sending the item to the potential buyer or return to the designated return location, after comparison, when it determines that performing the backup delivery to the buyer is more favorable, delivers the item to that particular buyer. Using the autonomous vehicle to deliver a package and real-time or near-time message delivery between two parties and presenting the message via integrated display of an autonomous vehicle represents integration of the abstract idea into a practical 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure, however, as explained below, the claimed invention is distinguished from such prior art.
The closest prior art of record is Spiegel (20060136237), Gorlin (20160104112), Thomas (20090043617), Reiner (Raw material procurement with fluctuating prices using speculative inventory under consideration of different contract types and transport modes); Spiegel teaches transmitting data for set of potential buyers to purchase a speculative shipped item, upon determining backup delivery is available compare location of buyer to current location of delivery vehicle, determining consumption of resources of delivery vehicle to return the item in the delivery to a designated return location, determining if its more favorable to deliver to potential buyer than returning the item. Gorlin presents transmitting respective location data for set of potential buyers to delivery vehicle’s navigation components, and identifying location data for the vehicle. Thomas teaches receiving a notification that delivery to a location is canceled after delivery vehicle has departed for the first location. Further, NPL newly cited reference attached “Raw material procurement with fluctuating prices using speculative inventory under consideration of different contract types and transport modes” by Gerald Reiner, shows study to select the ‘right’ strategy (i.e. transport mode 

The prior art fails to explicitly teach:
The prior fails to specifically teach the redirecting of a particular package a set of existing purchasers as mentioned in claims “in response to determining that performing the backup delivery to the buyer of the one or more of the pre-determined set of potential buyers that has the existing commitment to purchase the item at the agreed-to discount price is favorable, determining, by one or more processors, whether performing the backup delivery to a particular  buyer of the one or more of the pre-determined set of potential buyers that has the existing commitment to purchase the item at the agreed-to price is more favorable as compared to others of the one or more of the pre-determined set of potential buyers”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin H. Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IBRAHIM N EL-BATHY/Examiner, Art Unit 3628